Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 In re Estate of Timothy Glen Chapman,                 Appeal from the County Court at Law of
 Deceased                                              Lamar County, Texas (Tr. Ct. No. P-17573).
                                                       Memorandum Opinion delivered by Chief
 No. 06-17-00051-CV                                    Justice Morriss, Justice Moseley and Justice
                                                       Burgess participating.



       As stated in the Court’s opinion of this date, we vacate the judgment of the county court at
law and dismiss this case for want of jurisdiction.
       We further order that the appellee, Peoples Bank, pay all costs of this appeal.




                                                       RENDERED NOVEMBER 9, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk